Citation Nr: 0506737	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  96-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include neuropsychological dysfunction.

2.  Entitlement to service connection for an ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, inter alia, denied the 
veteran's claims for service connection for residuals of a 
head injury, to include neuropsychological dysfunction, and a 
bilateral ankle disability.  The issues were remanded by the 
Board in October 2000 and again in August 2003.  

(Consideration of the veteran's claim for service connection 
for residuals of a head injury, to include neuropsychological 
dysfunction, is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran does not have an ankle disability attributable to 
his military service.


CONCLUSION OF LAW

The veteran does not have an ankle disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran contends that he suffers a bilateral ankle 
disability as a result of his military service.  The 
veteran's service medical records (SMRs) show that while in 
recruit training in July 1962, he complained of pain in his 
right heel and ankle after long marches.  Though he reported 
no history of trauma, and that he had not previously sought 
medical attention, he reported that he had suffered pain on 
weight bearing for the previous three years.  An X-ray of the 
right foot and ankle revealed roughening of the lower border 
of the lateral tibia, which was presumably evidence of old 
trauma.  The ankle mortice was within normal limits.  An 
August 1962 record entry indicates that x-rays were negative.  
The SMRs also show that the veteran suffered simple fractures 
of the fourth and fifth metatarsals of the right foot while 
playing football on base in January 1963.  A short walking 
cast was applied.  The cast was removed the following month.  
An X-ray of the right ankle taken two days before removal of 
the cast reported negative results.  A July 1963 SMR entry 
shows the veteran was treated at the emergency clinic 
following a football injury described as an abrasion of the 
left ankle.  There is no other record of treatment of either 
ankle while in service, and no ankle-related defects were 
noted on the veteran's separation physical examination.  

Treatment reports indicate that the veteran fell and twisted 
his right ankle in January 1994 and was found to have 
osteoarthritis of the ankles in March 1994.  

The veteran was afforded an orthopedic examination in January 
1995.  Examination of both ankles found slight diffuse 
swelling over the medial lateral malleolar area and localized 
tenderness over the sinus tarsi area of both sides, and also 
the inferior aspect of the medial malleolar area as well.  
There was slightly positive mediolateral ligament laxity and 
drawer test bilaterally.  Measurement in painless active 
range of motion of both ankle joints showed 0-10 degrees in 
dorsiflexion bilaterally and 0-35 degrees in plantar flexion, 
also bilaterally.  Muscle strength was 4/5 in ankle dorsi and 
plantar flexors bilaterally.  X-ray examination found 
possible mild soft tissue swelling over the right ankle.  
Otherwise both ankles were normal.

A May 1996 orthopedic examination, including x-rays, found 
diffuse osteopenia consistent with disuse atrophy and 
degenerative changes of the feet and ankles.  The examiner 
noted that ankle joint range of motion was limited in both 
dorsiflexion and plantar flexion, with guarding on the right 
making complete assessment difficult.  X-rays showed diffuse 
osteopenia consistent with disuse atrophy and degenerative 
changes of the ankle, subtalar, midtarsal, and 
metatarsophalangeal joints.  The examiner expressed concern 
that, due to the veteran's obesity and the failure of 
conservative treatment to maintain his ambulatory status, 
future medical and lifestyle complications could be expected. 

Most recently, a May 2004 orthopedic examination noted the 
veteran's record had been reviewed, and that the veteran was 
complaining of some ankle pain.  The examiner noted the 
veteran was 68 1/2 inches tall and weighed 322 pounds.  There 
was no limp, and he could ambulate well without the use of a 
cane.  He was able to toe-walk and heel-walk without 
difficulty.  The veteran had full dorsiflexion and plantar 
flexion of both the right and left ankles.  X-rays of the 
ankles were essentially normal.  The examiner wrote that he 
could find "nothing orthopedically wrong with his feet and 
ankles."  He reiterated that he could find "no disability 
whatsoever" related to the veteran's ankles.  The examiner 
opined that the veteran's major problem was the excessive 
weight he was carrying, which was causing him to have some 
"achy discomfort" in his lower extremities.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is no evidence of a current disability.  The May 
2004 examiner was unequivocal in his medical assessment that 
there is no disability present whatsoever related to the 
veteran's ankles.  With no evidence of a current disability 
the analysis ends.  In other words, absent a showing of 
current disability to which the veteran's complaints can be 
traced, service connection is not warranted.

Although there have been findings made at times of 
degenerative or osteoarthritic changes, the Board gives 
greater weight to the examination report prepared in May 2004 
because the examiner reviewed the voluminous records, 
including those earlier reports suggesting that the veteran 
had had arthritis, and the examiner nevertheless concluded 
that there was no abnormality of the ankles.  This conclusion 
was reached not only after studying the entire record, but 
after x-rays were again taken and a full orthopedic 
evaluation of the ankles was conducted.  In contrast, the May 
1996 evaluation does not appear to have included a review of 
the record, for example.  Additionally, when the veteran's 
lower extremities were evaluated in May 1996, the veteran's 
complaints primarily related to his foot and his knees.  In 
other words, in making the overall assessment, the examiner 
was not focusing on the ankles even though he included the 
ankles in his clinical impressions.  The 2004 examiner, on 
the other hand, was specifically directed to ascertain 
whether the veteran actually experienced any ankle 
disability, and if so to opine whether it was traceable to 
military service or to already service-connected disability.  
For these reasons, the Board gives more weight to the 2004 
examiner's opinion than to other opinions where clinical 
impressions of ankle disability are made without regard to 
the medicolegal implications of the veteran's claim of 
service connection.  

Although the 2004 examiner did not provide a nexus opinion to 
military service or to already service-connected metatarsal 
fracture residuals, none was needed because no disability was 
found.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001 and April 2004.  

Specifically regarding VA's duty to notify, the June 2001 
notification to the veteran apprised him of what evidence was 
needed to substantiate the benefit sought, and what 
information VA would assist in obtaining on the veteran's 
behalf.  The April 2004 correspondence notified the veteran 
of pending examinations, explained what the evidence must 
show to support his appeal, informed him of what evidence was 
already in VA's possession, requested any additional 
information or evidence the veteran may have pertaining to 
his claim, explained what evidence VA was responsible for 
obtaining, and described what efforts VA would make on the 
veteran's behalf to obtain additional evidence.  
Additionally, the RO informed the veteran of the results of 
its rating decisions and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
and supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs.  The RO also obtained and 
incorporated into the record the VA and private treatment 
records discussed above.  The veteran was afforded a hearing 
at the RO and one at the Board.  The veteran has also been 
afforded many physical, psychiatric, and psychological 
examinations in the course of this appeal.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Service connection for an ankle disability is denied.


REMAND

The Board's August 2003 remand requested the veteran be 
afforded:  

a comprehensive neuropsychological 
examination to determine the nature and 
etiology of any residuals of a head 
injury, to include neuropsychological 
dysfunction. The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
note that according to the appellant's 
service medical records, in September 
1962, the appellant was hit in the face, 
below the left eye.  There was no loss of 
consciousness.  The records also reflect 
that in July 1964, the appellant 
underwent a psychiatric evaluation and no 
psychiatric disorder was found.  In 
addition, the records show that in August 
1964, there was another reference to the 
appellant's head.  (The examiner should 
note the appellant's contentions that his 
current headaches and psychiatric 
problems, including post-traumatic stress 
disorder (PTSD), are due to an in-service 
head injury.  The appellant maintains 
that during service, he fell off a truck 
and hit his head, which rendered him 
unconscious.)  The examiner is further 
requested to review the post-service VA 
neuropsychological consultation report, 
dated in October 1993, which indicates 
that the appellant's pattern of scores 
suggested mild to moderate bilateral 
cortical dysfunction consistent with his 
history of substance abuse, head injury, 
and learning disability.  In addition, 
the examiner is requested to review the 
VA examination reports, dated in January 
1995 (concluding that the appellant's 
head injury was probably too minor to 
cause the extent of deficit currently 
seen), in May 1996 (diagnosis of post-
traumatic headaches), and in June 1996 
(finding that the appellant's in-service 
head injury resulted in headaches and a 
herniated disc).

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to the 
medical probabilities that any currently 
diagnosed disabilities, to include 
headaches, disc disease, and/or 
neuropsychological dysfunction, are 
related to the appellant's period of 
active military service.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

The veteran was afforded two examinations, in May 2004 and 
June 2004.  

The May 2004 examiner, D.M., M.D., indicated that, according 
to records, in September 1962 the veteran was hit in the face 
below his left eye.  The examiner noted that the record shows 
the veteran did not lose consciousness at the time, but at 
the time of the 2004 examination, the veteran averred that he 
did lose consciousness.  The examiner also noted the veteran 
gave a history of a head injury and loss of consciousness due 
to a fall from a truck in 1963.  The examiner did not relate 
this history to the veteran's service medical records (SMRs), 
which contain no mention of a truck incident.  The veteran 
gave a history of headaches and head pain which began after 
the averred head and facial injuries, and which continued to 
the present.  

Dr. D.M.'s report found on examination that the veteran was 
alert and oriented as to time, place, and person.  He 
exhibited trouble handling numbers and a number of cognitive 
tasks.  Cranial nerves 2 through 12 appeared intact.  Dr. 
D.M. also noted the veteran's limping, his diabetes, and his 
hypoactive reflexes, and opined that the veteran suffers from 
diabetic peripheral neuropathy.  The examiner noted that the 
veteran had neuropsychological testing conducted by D.D., 
Ph.D.  Dr. D.M. noted that he had not seen Dr. D.D.'s report, 
but that he had discussed the findings with Dr. D.D.  Dr. 
D.M. then wrote: 

This patient has definite evidence of cognitive 
dysfunction with focal findings which point to 
trauma rather than a more metabolic problem, thus 
neuropsych testing with some vocality deficits, 
according to my verbal report from Dr. [D.D.], 
indicates that there has been residual post 
traumatic cognitive dysfunction secondary to his 
accident and therefore it is definitely as likely 
as not that his chronic head pain is the result of 
the head injuries which he sustained while in 
service. 

Dr. D.D.'s full report is of record.  Curiously, it indicates 
that the evaluation was conducted in June 2004, a week after 
Dr. D.M.'s examination.  Dr. D.D.'s report does not reflect 
that there had been residual post-traumatic cognitive 
dysfunction secondary to his accident.  Dr. D.D.'s report 
also does not provide any opinion to support Dr. D.M.'s 
conclusion that it is as likely as not that the veteran's 
chronic head pain, or any other dysfunction, is the result of 
head injuries sustained while in service.  

Dr. D.D.'s report indicates that the veteran reported to him 
that he fell off a truck.  Dr. D.D. did not indicate that he 
had reviewed the veteran's SMR, though he did reference the 
veteran's testimony at the April 1996 RO hearing.  Dr. D.D. 
noted that testing revealed the veteran was functioning 
within the borderline range of intellectual abilities.  He 
noted earlier findings (the October 1993 report of a 
September 1993 examination) which found mild to moderate 
bilateral cortical dysfunction was consistent with a history 
of substance abuse, head injury, and learning.  Dr. D.D. 
opined that the current findings were less supportive of 
diffuse impairment, but rather reflective of more impaired 
left-hemispheric functioning.  However, Dr. D.D. specifically 
noted that the etiology of that impairment could not be 
identified.  He did opine that the pattern of the veteran's 
performance in testing was not consistent with solely a 
history of alcohol or substance abuse.  Dr. D.D. concluded 
that the veteran's performance was consistent with a 
diagnosis of cognitive disorder, NOS (not otherwise 
specified).

Put another way, Dr. D.D. concluded that results of the 
veteran's testing were not likely a result of solely a 
history of alcohol or substance abuse.  Beyond that, he 
stated that the origins of the veteran's dysfunction could 
not be determined.  He did not state that the veteran had 
post-traumatic cognitive dysfunction (or headaches) secondary 
to his accident or any combination of things which included 
any in-service head trauma(s).  Dr. D.D.'s report did not 
support a conclusion that it is as likely as not that the 
veteran's dysfunction is the result of any head injury 
sustained while in service.  Thus, it does not appear that 
Dr. D.D.'s findings "point to trauma rather than a more 
metabolic problem," as concluded by Dr. D.M.

The Board is of the opinion that a remand is in order in 
light of this apparent disconnect between the two examiners 
and their conclusions.  The Board also notes that neither 
examiner addressed the possible implications of the veteran's 
history of learning disability, as noted in the October 1993 
report of examination and in the Board's 2003 remand.  
Additionally, it is apparent to the Board that thus far all 
examiners have relied on the veteran's own account of having 
fallen from a truck in service, sustaining a head injury and 
loss of consciousness.  The examiners have not appeared to 
account for the what the SMRs show (or do not show) and the 
absence of neuropsychiatric disease or defect noted when the 
veteran was examined in July and August 1964 prior to 
separation from service.  The Board notes that the otherwise 
detailed SMRs makes no mention of the truck incident.  In 
order to obtain an opinion based on such information, further 
evidentiary development is required.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
any hospital and/or Military Police 
records relating to the veteran's 
averred incident involving  fall 
from a truck at Fort Lee, Virginia 
in August 1963.

2.  After the above-requested 
development has been completed, the 
RO should ask Dr. D.D., if 
available, to reevaluate his June 
2004 examination and to make an 
assessment regarding the veteran's 
learning disabilities, as documented 
in the record and referred to in the 
October 1993 report of 
neuropsychological examination.  
Specifically, Dr. D.D. should assess 
what part, if any, learning 
disabilities play in the veteran's 
current dysfunction.  The examiner 
should also discuss the January 1995 
examiner's conclusion, noted above, 
that the veteran's head injury was 
probably too minor to cause the 
extent of deficit seen in that 
examination.  Specific consideration 
should be given to the veteran's 
SMRs, including the July and August 
1964 evaluations.  If Dr. D.D. is 
not available, or if for any reason 
it is determined that another 
neuropsychological examination is 
necessary, one should be afforded 
the veteran. 

The veteran's claims folder must be 
made available to the examiner.  The 
examiner should also review and take 
into account the Board's 2003 remand 
instructions, quoted above.

3.  Thereafter, Dr. D.M. should be 
asked to reevaluate his May 2004 
examination, taking into account Dr. 
D.D.'s written June 2004 report and 
any subsequent reports.  Dr. D.M. 
should also discuss the veteran's 
current head-related disabilities as 
they may relate to the complete 
record, including the veteran's 
SMRs, including the July and August 
1994 examination reports.  

If Dr. D.M. is not available, or if 
for any reason it is determined that 
another examination is necessary, 
one should be afforded the veteran.  
The examiner should specifically 
address the likelihood that any head 
injuries documented in the record, 
or related by the veteran, have 
caused any current head-related 
disabilities.  In this regard, the 
examiner should also discuss the 
SMRs and the January 1995 examiner's 
conclusion, noted above, that the 
veteran's head injury was probably 
too minor to cause the extent of 
deficit seen in that examination.

The veteran's claims folder must be 
made available to the examiner.  The 
examiner should also review and take 
into account the Board's 2003 remand 
instructions, quoted above.

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


